Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 12, and 14-15 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniconi e al (US 2017/0063497), Baduge (9,515,778), Liu et  al (9,608,767) and Will (5,479,408).


a base station (receiving station 14) configured to wirelessly receive media packets from a recording device, the media packets being a source stream from the recording device (transmitting station 12) (Fig. 5, para. [0038] source video signal 72 is received by video encoder stage 64. Source video signal 72 can be raw video such as received from a camera (not shown) that is attached as a peripheral to transmitting station 12...), wherein each media packet includes a sequence number indicating a relative order of the media packet in an encoded media stream (Figs. 8A and 8B, para. [0047]), wherein the base station identifies a plurality of missing media packets in the encoded media stream by detecting a plurality of gaps between sequence numbers of media packets received (para. [0007], the processor is programmed to identify, by means of a gap in the sequence of packet sequence numbers in the packetized signal, a lost packet that is missing from the packetized signal. Para. [0028], Fig. 1 is a block diagram of a communications system 10 including a transmitting station 12 and a receiving station 14. Transmitting stations 12 and receiving station 14 communicate over a communications network 16, which is in this case the internet; however, other wired and/or wireless communication networks can be used such as local area networks and wide area networks. Transmitting station 12 includes a processor 18 and memory 20. Receiving station 14 includes a processor 22 and memory 24. Processors 18 and 22 can be computers, servers, or any other computing device or system capable of manipulating or processing information now-existing..., (also see Figs. 9A-9B, paras. [0050]-[0051]), and wherein the base station, upon detecting the plurality of gaps, wirelessly transmits a message requesting a recording device to re-transmit the plurality of missing media packets having sequence numbers corresponding to the plurality of gaps,
wherein the base station provides backward error correction by failing to acknowledge receipt of media packets and by requesting re-transmission from the recording device of 
Paniconi et al do not disclose the media packets that without forward error correction (FEC) and wherein the base station provides backward error correction by failing to acknowledge receipt of media packets.
However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to set the media packets without the FEC as desired. This is because it would not affect the retransmission request for the lost packet or detected gaps.
Further, Baduge discloses the media packets being source stream without forward error correction (col. 3, lines 29-36, Fig. 1 A, in the case of transmitting and receiving video and/or audio data over the internet, loss of video and/or audio data (packet loss) may occur. In such a case, images and/or sounds reproduced by a receiver may be distorted);
Upon detecting the plurality of gaps (missing packets), the receiver transmits a message requesting the transmitter to re-transmit the plurality of missing media packets corresponding to
the gaps, (backward error correction without negative acknowledge receipt of media packets (failing to acknowledge receipt of media packet)). (See col. 3, lines 37-49, Fig. 1B, a reception device 12 requests a transmission device 11 to retransmit data identical to lost data;, and a recorder device (col. 8 lines 6-17, Fig. 4, the input device 100 transmits video and/or audio data to the transmission device 200. The input device 100 is, for example, a digital video camera, a digital still camera, a voice recorder, a smartphone, or a tablet computer)

Paniconi et al and Baduge do not disclose a Real Time Streaming Protocol (RTSP) server and the base station is an RTSP client.
However, Liu et al disclose a Real Time Streaming Protocol (RTSP) server and the base station is an RTSP client (col. 8, lines 4-8). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Paniconi et al and Baduge with the Real Time Streaming Protocol (RTSP) server and the base station is an RTSP client and encoded media stream using H.264 as taught by Liu et al in the invention of Paniconi et al and Baduge so that the recording device can be a Real Time Streaming Protocol (RTSP) server and the base station is an RTSP client. The advantage is that random and burst packet loss can be recover and achieve seamless handoffs to ensure high-quality video multicast/broadcast over IP-based wireless networks.
Paniconi et al, Baduge, and Liu et al do not disclose the recording device configured to maintain an egress queue for transmitting media packets to the base station and for storing the media packets after transmission to the base station.  However, Will disclose maintain an egress queue for transmitting media packets to the base station and for storing the media packets after transmission to the base station (col. 23, lines 50-60, if the unit is receiving, the packet is formatted and the first character is transmitted 303 to initiate the interrupt handler.  If the packet is a Data packet, the Wait for ACK bit is set and the packet remains in the queue; and claim 7).  Therefore, it would have been obvious to a person of ordinary skill in the art, 


As per claims 2 and 15, Paniconi et al further disclose wherein the base station is configured to compare sequence numbers of media packets arriving at the base station to incoming expected sequence numbers for detecting the plurality of gaps. (See Fig. 9A-9B, paras. [0050]-[0051 ]).

As per claims 4 and 17, Paniconi et al further disclose wherein the base station is configured so as to not acknowledge every media packet received from a recording device (para. [0042]).


Claims 5-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniconi et al (US 2017/0063497), Baduge (9,515,778), Liu et al (9,608,767) and Will (5,479,408) as applied to claims 2, 4, 12, 14-15 and 17 above, and further in view of Menn et al (8,752,102).
As per claims 5 and 10, the teaching of Paniconi et al, Baduge, Liu et al and Will have been discussed above. They do not specifically disclose a recording device (transmitting station), wherein the recording device is configured to transmit media packets using Real-time Transport Protocol (RTP), wherein the base station (receiver station) is configured to send the message using Real-time Transport Protocol Control Protocol (RTCP), and wherein each 
However, Menn et al, col. 3, lines 15-29, disclose an intelligent retransmission of data stream segments that include the network 128 comprise a wired and/or wireless network,... The network 128 may enable communication between the media server 106, the media receivers 122 and 126, and any other connected device through packet-based communication protocols, such as Transmission Control Protocol (TCP), Internet Protocol (IP), Real-Time Transport Protocol (RTP), User Datagram Protocol (UDP) and Real-time Transport Control Protocol (RTCP), or other packet based communication protocols, as examples. Communications may be transmitted directly between devices over a LAN, or they may be carried over a wide area network (WAN), for example, the Internet 118). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Paniconi et al, Baduge, Liu et al and Will with the Real-Time Transport Protocol (RTP), Real-time Transport Control Protocol (RTCP), and User Datagram Protocol (UDP) as taught by Menn et al in the teaching of Paniconi et al, Baduge, Liu et al and Will so that recording device (transmitting station), wherein the recording device is configured to transmit media packets using Real-time Transport Protocol (RTP), wherein the base station (receiver station) is configured to send the message using Real-time Transport Protocol Control Protocol (RTCP), and wherein each recording device wirelessly transmit media packets to the base station using RTP over a dedicated User Datagram Protocol (UDP) connection between recording device and the base station.

As per claims 6 and 7, Menn et al further disclose wherein the base station is configured to send the message in a periodic RTCP report to the recording device providing at least one 

As per claims 8, 9 and 18-19, the teaching of Paniconi et al, Baduge, Liu et al, Will and Menn et al have been discussed above. They do not specifically disclose wherein the base station is configured to implement a guard time for transmitting the message, wherein the guard time is at least 50 milliseconds. However, it would have been obvious to a person of ordinary skill in the art, before the effective filling dated of the claimed invention, for the base station to implement a guard time for transmitting the message, wherein the guard time is at least 50 milliseconds. This is because Paniconi et al, Fig. 5, para. [0039], disclose the output of FEC decoder stage 80 also includes FEC header data 83 extracted from packetized video output signal. FEC header data in some cases can include one or more of the following: the time-stamp and sequence number of the FEC packet (this may be contained in the RTP header of the FEC packet), and the base sequence number and packet mask of the FEC packet (this may be contained within the FEC header itself, as shown in Fig. 7). Para. [0091], once the retransmission selector 86 makes a decision on which packets in the NACK list to be sent to the sender for retransmission, the receiver may decide to wait only up to the time and then decode the (possibly incomplete) frames, regard-less of whether all the missing packets have been received. The parameter may be fixed or determined dynamically based on the various factors, such as the packet inter-arrival jitter, round-trip time, and frame rate of incoming video stream for example. The relevance of this waiting time parameter may be for cases where the re-transmitted packets are further delayed due to sudden increases in network congestion or cross-traffic. Therefore, base on the teach of Paniconi et al, a person of ordinary skill in the art, before the effective filling date of the claimed invention, would motivate for the base station to set a guard time for transmitting the message, wherein the guard time is at least 50 milliseconds .

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniconi et al (US 2017/0063497), Baduge (9,515,778), Liu et al (9,608,767) and Will (5,479,408) as applied to claims 2, 4, 12, 14-15 and 17 above, and further Takaku (8,214,708).
Claims 11 and 20, Paniconi et al further disclose wherein the media packets comprise video packets in an encoded video stream (para. [0033]. Paniconi et al, Baduge, Liu et al and Will do not disclose audio packets in an encoded audio stream. However, Kakaku disclose audio packets in an encoded audio stream. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Paniconi et al, Baduge, Liu et al and Will with the one taught by Kakaku so that audio packets can be in the encoded audio stream.

Claim 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniconi e al (US 2017/0063497), Baduge (9,515,778), Liu et  al (9,608,767) and Will ((5,479,408) as applied to claims 2, 4, 12, and 14-15 and 17 above, and further in view of Cheshire (7,876,677)
Claim 16, Paniconi et al, Baduge, Liu et al and Will do not specifically disclose wherein the base station is configured to sort media packets received in a priority queue according to sequence number, and wherein the base station compares lowest sequence numbers of media packets in the priority queue to outgoing expected sequence numbers and, upon failing to detect a match, waits a predetermined amount of time for a media packet having a sequence number matching the outgoing expected sequence number to arrive before sending a media packet having a sequence number failing to match the outgoing expected sequence number to an egress queue.

compares lowest sequence numbers of media packets in the priority queue to outgoing expected sequence numbers and, upon failing to detect a match, waits a predetermined amount of time for a media packet having a sequence number matching the outgoing expected sequence number to arrive before sending a media packet having a sequence number failing to match the outgoing expected sequence number to an aggress queue to increased utility without reducing existing fairness between independent data streams.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive this is because:
Applicant argues that the combination of Paniconi, Baduge, Liu and Cheshire fails to teach or suggest “recording device configured to maintain an egress queue for transmitting media packets to the base station and for storing the media packets after transmission to the base station”. 
Examiner disagrees with applicant because Paniconi et al, Baduge, and Liu et al do not disclose the recording device configured to maintain an egress queue for transmitting media packets to the base station and for storing the media packets after transmission to the base station.  However, Will disclose maintain an egress queue for transmitting media packets to the base station and for storing the media packets after transmission to the base station (col. 23, . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Reference Cited by Examiner
10,264,070 (Bradley et al), disclose a network media delivery system includes client devices and a host device.  
Each client device has a network interface, an engine for processing media 

establishes network communication links with the client devices, which can be 
networked media stations, and sends media data to the client devices.  The 
media data can be sent wirelessly as packets of media data transmitted at intervals to each client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111